        Case 1:20-cr-00202-LAP Document 27 Filed 05/05/20 Page 1 of 8




---------------------------------- x
UNITED STATES OF AMERICA,          :
                                   :
          – against –              :              20-CR-202(LAP)
                                   :
                                   :                   ORDER
KEITH LYNCH,                       :
                                   :
                    Defendant.     :
-----------------------------------x


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

       Before the Court is Defendant Keith Lynch’s request for

bail pending trial based on the COVID-19 pandemic.             For the

reasons set forth below, the request is denied.

  I.     BACKGROUND

       On February 6, 2020, Defendant, with others, participated

in an armed robbery of a marijuana dealer in the lobby of an

apartment house in the Bronx.       Defendant rode with his co-

defendants to the apartment house and waited in the car for them

to emerge.    During the robbery, one accomplice brandished a

loaded firearm, and another was carrying a firearm given to him

by Defendant.    Defendant drove the accomplices away, and the

accomplices were arrested in the vehicle just after Defendant

exited the vehicle to go into a bodega.

       Defendant and his co-conspirators were indicted on March

17, 2020, and charged with conspiracy to commit robbery,

robbery, narcotics conspiracy, and using and carrying a firearm,

                                     1
        Case 1:20-cr-00202-LAP Document 27 Filed 05/05/20 Page 2 of 8

which was brandished, during a crime of violence and drug

trafficking crime, in violation of 18 U.S.C. Sections 1951,

924(c)(i), (II) and 2, and 21 U.S.C. Section 846.           That morning,

law enforcement went to Defendant’s residence to arrest him.

Upon their arrival, Defendant tried to sneak out the back door

of the residence and down the fire escape.          The escape attempt

was unsuccessful, and Defendant was arrested and detained on

consent since that time.

  II.   LEGAL STANDARD

     Pursuant to the Bail Reform Act, the charges in the

Indictment carry a statutory presumption that "no condition or

combination of conditions will reasonably assure the Defendant's

appearance in court and the safety of the community." 18 U.S.C.

§ 3142(e)(3)(B). Because the statutory presumption of detention

is triggered here, the Defendant bears the burden of producing

sufficient evidence to rebut that presumption. See United States

v. Martin 782 F.2d 1141, 1144 (2d Cir. 1986).

     In determining whether a defendant has rebutted that

statutory presumption, courts are instructed to consider: (1)

the nature and circumstances of the crime charged; (2) the

weight of the evidence against the defendant; (3) the history

and characteristics of the Defendant, including family ties,

employment, community ties, past conduct; and (4) the nature and

seriousness of the danger to the community or to an individual.

See 18 U.S.C. § 3142(g)(1). Even where a defendant produces

                                     2
      Case 1:20-cr-00202-LAP Document 27 Filed 05/05/20 Page 3 of 8

sufficient evidence to rebut the statutory presumption of

detention, the presumption does not disappear; instead it

becomes a factor to be weighed and considered like all the

others in deciding whether to release the defendant. See United

States v. Rodriguez, 950 F.2d 85, 88 (2d Cir. 1991).

     If the defendant meets his burden of production, the

ultimate burden of persuasion remains with the Government, which

must establish by a preponderance of evidence that the Defendant

is a flight risk and that no condition or combination of

conditions will assure his appearance in court, or must

establish by clear and convincing evidence that the defendant

poses a danger to any other person or the community.         For

purposes of the bail statute, the concept of dangerousness

includes "the danger that the Defendant might engage in criminal

activity to the detriment of the community." United States v.

Millan, 4 F.3d 1038, 1048 (2d Cir. 1993).

     When detention is appropriate under the Section 3142(g)

factors, the Court may grant temporary release upon finding

"such release to be necessary for ... [a] compelling reason." 18

U.S.C. § 3142(i).   When making this assessment, it is

appropriate for the Court to balance "the danger to the

community presented by [the defendant's] release" against "the

danger to [the defendant] presented by his incarceration at the

MCC." United States v. Conley, 19 Cr. 131 (PAE) (S.D.N.Y. Mar.

31, 2020).

                                   3
        Case 1:20-cr-00202-LAP Document 27 Filed 05/05/20 Page 4 of 8



  III. DISCUSSION

       As noted above, this is a presumption case.

       Here, the nature and circumstances of the crimes charged

weigh heavily against release.       As noted above, Defendant is

charged with conspiring to and committing an armed robbery of a

drug dealer, the former, a crime that the Court of Appeals has

noted “weighs heavily against release” because it “presents a

high risk of violence.”      United States v. Mercedes, 254 F.3d

433, 437 (2d Cir. 2001).      In the case of this Defendant, the

risk of violence is higher than normal because Defendant gave a

co-conspirator the firearm the latter carried while committing

the robbery in the lobby of an apartment building.           Thus, if

released, Defendant would pose a serious danger to the

community.    The charged offense also weighs against release

because of the significant penalty faced by Defendant on the

charge of aiding and abetting the brandishing of a firearm in

connection with the robbery.

       The Government’s evidence against the Defendant is

overwhelming.    Evidence of the robbery consists of surveillance

footage of the robbers entering the building, standing outside

the victim’s apartment, leaving the building, and entering the

car.    Law enforcement testimony, corroborated by body camera

footage, establishes that the co-conspirators were pulled over

within four blocks of the victim’s building and that law

                                     4
      Case 1:20-cr-00202-LAP Document 27 Filed 05/05/20 Page 5 of 8

enforcement found a bag of marijuana, a firearm, a loose round

of ammunition, a bulletproof vest, and other items in the car.

The Defendant’s role in the robbery is established by

surveillance tape showing him getting into the driver’s seat of

the vehicle as his co-conspirators enter the apartment building.

The Defendant is also shown inside the bodega shortly after the

robbery on a video call with one of the co-conspirators.          That

call and other contacts between Defendant and a co-conspirator

are reflected in phone records obtained through search warrants.

     The history and characteristics of the defendant also weigh

heavily in favor of detention for both dangerousness and flight

risk concerns. The defendant has been incarcerated for much of

the past 15 years, and when he has been out under court

supervision, he has continually violated the conditions of his

release. The defendant was incarcerated from August 2005 through

April 2009 on a burglary charge for which he was adjudicated a

youthful offender. Four months after his release, in August

2009, the defendant was arrested for possessing a loaded

firearm, reckless endangerment and menacing. The defendant pled

guilty to menacing a police officer or peace officer and

criminal possession of a weapon in the second degree. For these

offenses, the defendant was incarcerated from May 2010 through

early January 2013. After that, the defendant was received by

parole, but his parole was revoked on two separate occasions,

once in August 2013 and again in November 2017. He also

                                   5
        Case 1:20-cr-00202-LAP Document 27 Filed 05/05/20 Page 6 of 8

sustained two additional convictions in 2016—one for criminal

possession of a firearm and one for robbery in the second

degree. During his 2016 arrest for criminal possession of a

firearm, the defendant was found in possession of loaded firearm

and resisted arrest by flailing his arms and kicking his legs,

refusing to be handcuffed. For these 2016 offenses, the

defendant was again incarcerated, until his release in April

2019.

     The defendant’s extensive criminal history demonstrates his

dangerousness and flight risk. Despite being incarcerated for

long periods of time as a young man, the defendant has not been

deterred. Rather, it appears to have only emboldened him to

continue his criminal conduct. Further, the defendant’s

consistent failure to comply with the most basic condition of

supervision—ceasing criminal activity—shows that he cannot be

trusted to abide by conditions of pretrial release no matter how

strict. The other characteristics of the defendant reflected in

his Pretrial Services Report, such as his attempt to sneak out

the back door at the time of his arrest, his admitted prior gang

membership, and his gambling addiction, serve to corroborate the

picture painted by the defendant’s criminal history of an

individual who presents a great risk of danger and flight.

     Finally, the danger to the community is serious. The

charged robbery involved bringing two firearms into a

residential apartment building in the middle of the day. This

                                     6
      Case 1:20-cr-00202-LAP Document 27 Filed 05/05/20 Page 7 of 8

indicates that the defendant has access to both firearms and

individuals who use them. To release a Defendant who

participated in this dangerous crime while on parole and after a

long history of firearms offenses, presents significant danger

to the community.

     Here, it clear beyond peradventure that Defendant has not

overcome the presumption that no conditions of release will

assure the safety of the community and that Defendant will

return to court.

     The Defendant argues that notwithstanding the Section

3142(g) factors, he should be granted temporary release under

Section 3142(i) because his asthma condition places him at risk

for contracting COVID-19.    The Court assumes, without deciding,

that it has the power to decide Defendant’s motion despite his

failure to exhaust administrative remedies.

     Defendant is 31 years old, diagnosed on February 20, 2020,

with “mild, intermittent asthma without complications.”

(Motion, dkt. no. 24, Att. at p.3).      The Defendant proffers no

medical complications that he has experienced to date as a

result of his asthma.    Furthermore, the Government has detailed

the steps taken by Bureau of Prisons in general and the MCC in

particular to minimize the effect of COVID-19.




                                   7
         Case 1:20-cr-00202-LAP Document 27 Filed 05/05/20 Page 8 of 8

     On balance, the Court finds that Defendant has not

demonstrated that release is necessary for compelling reasons,

and, accordingly, his request for release is denied.

SO ORDERED.

Dated:      New York, NY
            May 5, 2020


                                    ___________________________________
                                    Loretta A. Preska
                                    Senior United States District Judge




                                      8
